Citation Nr: 1737381	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for right lower extremity weakness in excess of 20 percent.

2.  Entitlement to an initial evaluation for left lower extremity weakness in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


 

INTRODUCTION

The Veteran had active military service from October 1971 to October 1995.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in April 2014 (when it issued a decision), February 2015 (when it remanded the issues pursuant to a Joint Motion for Remand), and most recently in July 2016, when the issues were remanded for another medical opinion. 


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's right leg weakness does not most nearly approximate severe incomplete paralysis of the sciatic nerve or complete paralysis of it, or most nearly approximate complete paralysis or severe incomplete paralysis of the common peroneal, superficial peroneal, internal popliteal, posterior tibial, or femoral nerve, or complete paralysis of the anterior tibial nerve. 

2.  For the entire rating period on appeal, the Veteran's left leg weakness does not most nearly approximate severe incomplete paralysis of the sciatic nerve or complete paralysis of it, or most nearly approximate complete paralysis or severe incomplete paralysis of the common peroneal, superficial peroneal, internal popliteal, posterior tibial, or femoral nerve, or complete paralysis of the anterior tibial nerve



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for right lower extremity weakness in excess of 20 percent have not been met. 38 USCA §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C FR. §§ 3.102, 3 159, 3 321, 4 1, 4 3, 4 7, 4 124a, Diagnostic Code 8523 (2016).

2.  The criteria for an initial evaluation for left lower extremity weakness in excess of 20 percent have not been met. 38 USCA §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C FR. §§ 3.102, 3 159, 3 321, 4 1, 4 3, 4 7, 4 124a, Diagnostic Code 8523.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran is in receipt of a 20 percent rating under DC 8523 for each lower extremity with an effective date of November 2007, the effective date for service connection.  The Veteran would be entitled to a higher rating if he had severe incomplete or complete paralysis of the anterior crural nerve (femoral) (DC 8526), complete paralysis of the posterior tibial nerve (DC 8525), severe incomplete or complete paralysis of the internal popliteal nerve (tibial)(8524), complete paralysis of the anterior tibial nerve (deep peroneal)(DC8523), complete paralysis of the musculocutaneous nerve (superficial peroneal)(DC 8522), severe incomplete paralysis or complete paralysis of the external popliteal nerve (common peroneal)(DC 8521), or moderately severe incomplete paralysis, severe incomplete paralysis with marked muscular atrophy, or complete paralysis of the sciatic nerve (DC8520).  The Board finds based on the evidence noted below that a rating in excess of 20 percent is not warranted for any period on appeal.  No examiner of record has found that the Veteran's symptoms rise to such levels.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree 38 C F R § 4 124a. 

The words "mild," "moderate," "moderately severe", and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Finally, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited. See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they may be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Board acknowledges the Veteran's statements regarding his legs.  While the Veteran is competent to report observable symptoms, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under a specific diagnostic code.  As such, the Board affords the medical evidence of record greater probative weight than lay statements.

An August 2007 private treatment record from Spine Austin reflects that the Veteran reported that his legs felt weak and that he felt off balance, but that he could still walk short distances.  It was noted that the Veteran had a shuffling walking pattern, was somewhat unstable, and had fairly poor dorsiflexion and plantar flexion.  Deep tendon reflexes were absent in the Veteran's lower extremities, but sensation was intact in his bilateral feet.  

A September 2007 treatment record noted that the Veteran reported leg pain, which worsened with activity, that he felt off balance, that his legs felt weak, and that he had intermittent numbness in his legs.  Dr H. noted that distal musculature and proximal lower extremities had active movement against gravity and some resistance.  The Veteran had normal sensation in his bilateral extremities, but he was unable to toe and heel walk, his reflexes were absent in his bilateral lower extremities, and his ankles had mild edema.  Electrodiagnostic studies were performed and was assessed as "most consistent with a diffuse polyneuropathy affecting the tested bilateral lower extremity.  I cannot entirely exclude a superimposed polyradiculopathy affecting predominantly the bilateral L5 roots given the large amplitude potentials in the distal L5 muscles and abnormalities notes and positive sharp waves."  The clinical impression was "[p]eripheral neuropathy, generalized, probable diabetic" and "[g]ait dysfunction as a result."  MRI revealed cord compression at T4-5 with some cord edema; canal stenosis at T11-12 and degenerative disk changes.  

A November 2007 postoperative (following C3-6 anterior cervical discectomy and fusion) report reflects that the Veteran thought his gait had somewhat improved as had his balance.  He had active movement against gravity and resistance in his bilateral hamstrings and quadriceps; active movement against gravity and some resistance in his left tibialis anterior, left gastrosoleus, left peroneals, and right gastrosoleus; and active movement against gravity only in his bilateral extensor hallucis longus (EHL), right tibialis anterior, and right peroneals. 

A January 2008 VA spine examination report reflects that the Veteran reported symptoms such as pain radiating into his lower extremities, weakness in his lower extremities, and a lack of lower extremity endurance.  Upon physical examination, he was noted to ambulate very slowly, with a short stepped gait, and guarding.  The Veteran had active movement against gravity and resistance in his hips and legs, and active movement against gravity and some resistance in his ankle dorsiflexors, ankle plantar flexors, invertors, evertors, and in his toes.  The Veteran's bilateral knee jerk and bilateral ankle jerk reflexes were absent.  

Thereafter, the Veteran underwent posterior thoracic decompression at T4-5, T10-11, and T11-12 as well as posterior lumbar decompression at L2-3 and L3-4 in January 2008.

The Veteran testified at a 2010 DRO hearing that he has numbness from his knee to the bottom of his feet, that he trips or stumbles, that he uses a cane for stability, and that he has difficulty lifting his legs to climb stairs.  He also testified that he cannot stand on his tiptoes on his left foot (lacks lift).  He testified that he did not have pain, but numbness.

An April 2010 VA peripheral nerve examination report reflects that the Veteran reported that since his surgery, he noticed right leg numbness, difficulty walking due to instability, and bilateral leg weakness.  He also stated that since surgery, he used a cane and had to use a handrail going upstairs.  Upon motor examination, his right lower extremity had active movement against gravity and some resistance, and plantar flexion and dorsiflexion weakness was noted.  The examiner attributed this weakness to his tibial and peroneals nerves.  His bilateral lower extremities were normal to vibration, pain, light sensation, and position sense.  His plantar reflexes were normal, and bilateral knee and ankle reflexes were again absent.  There was no muscle atrophy, abnormal tone, abnormal muscle movement, or nerve related joint impairment.  The Veteran was diagnosed with right lower leg numbness and bilateral leg weakness.  The examiner opined that the functional effects of these conditions were decreased mobility, stamina, and strength. 

The April 2010 VA examiner provided an addendum opinion in May 2010 in which she stated that based on EMG and nerve conduction velocity results, her diagnosis of right lower leg numbness was changed to "right leg radiculopathy vs neuropathy".  The May 2010 NCV/EMG report notes "chronic bilateral L5/S1 nerve involvement that is most probably at the root level."  In a June 2010 addendum opinion, she related the Veteran's bilateral leg weakness and right leg numbness to residuals of his postoperative HNP (herniated nucleus pulposus) of the lumbar spine.  A June 2011 treatment record noted that the Veteran reported prior back surgery, but denied any pain at that time.  A July 2011 treatment record noted that the Veteran reported postsurgical right leg weakness. 

A May 2012 VA spine examination report reflects that the Veteran reported that his leg weakness was unchanged, but his balance had worsened.  He stated he could sense the position of his feet while walking, but noted he had fallen once or twice in that last year because he could not regain his balance after stumbling.  

The 2012 examiner also noted that standing was only possible if the Veteran was leaning on something or moved frequently, otherwise he could not maintain his balance.  He had normal strength for bilateral hip flexion, bilateral knee extension, and bilateral great toe extension, and active movement against some resistance with bilateral plantar flexion and ankle dorsiflexion.  Deep tendon reflexes were again absent bilaterally in his knees and ankles, but he had normal sensation to light touch throughout his lower extremities.  There was moderate numbness in his bilateral lower extremities.  

A March 2015 VA examination for the spine reflects that the Veteran reported bilateral lower extremity weakness that was ongoing and unchanged since his prior surgery.  Upon examination of his muscle strength, he had active movement against some resistance (4/5) for his hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He did not have any muscle atrophy.  He also had normal knee and ankle reflexes bilaterally, and normal sensory examination of the thighs, knee, ankles, feet, and toes.  His bilateral lower extremity weakness was described as "mild".  The Veteran report that his reports of bilateral lower extremity weakness were ongoing and unchanged since post-surgery 2008.

A September 2016 neurology examination consult record reflects that the examiner (Dr. K. M.) found that the Veteran has a "4/5 long tract pattern of weakness in the lower extremities bilaterally including iliopsoas, hamstrings, dorsiflexors of the foot and everters of the feet bilaterally."  The Veteran's tone was normal, and his gait was noted to appear normal but the Veteran uses a cane in the right hand for balance and appeared to favor his right leg. 

The examiner also noted as follows: "Sensation is significant for a distal predominant stocking decrement to temperature, pinprick and to a lesser extent vibration bilaterally.  There is no dermatomal pattern of sensory loss. Cortical sensory modalities to include stereoagnosis graphesthesia and absence of extinction to double simultaneous stimulation are within normal limits. Reflex examination reveals reflexes to be 0/5 and symmetric.  No pathologic reflexes could be appreciated." 

The 2016 examiner stated as follows:
 
The patient has a peripheral neuropathy as revealed by the bilaterally symmetric distal predominant graded loss of sensation in the lower extremities accompanied by areflexia. There is no evidence of a dermatomal sensory loss to invoke a radicular etiology of this deficit.  It will be noted that the nerve conduction study performed in 2007 had as its first diagnostic consideration that of a peripheral neuropathy. The neurosurgical evaluation that was performed in 2007 revealed a history of a mild stocking glove diminished sensation in the lower extremities bilaterally consistent with a peripheral neuropathy as is the case currently. The current nerve conduction study is stated to revealed bilateral L5 and bilateral S1 radicular deficits with no finding in the records to suggest neuroforaminal compromise of significant degree bilaterally at L4-5 and again L5-S1 that could yield a poly-radicular abnormality. The current EMG states that it could not rule out peripheral neuropathy based on that study. I believe that the preponderance of information reveals a neurologic examination performed by the neurosurgeon in 2007 that was felt to be consistent with a peripheral neuropathy and an EMG/NCV performed by another physician was interpreted as consistent with peripheral neuropathy. The patient now has a neurologic examination with findings consistent with a peripheral neuropathy but specifically not consistent with radiculopathy.  . . . .Over 50% of individuals after 5 years of a diagnosis of diabetes will have evidence of peripheral neuropathy. The patient also has a history of excessive alcohol intake with a fifth of liquor consumed in 2 days in addition to the long history of diabetes mellitus. The MRI of 1991 does not reveal evidence of radicular compromise in the lower extremities. There does not appear to be history of lumbar herniated disc and or neuroforaminal compromise at the time of the January 2008 surgery. The patient has severe cervical spinal stenosis at multiple levels documented on magnetic resonance imaging of the cervical spine and the patient had severe thoracic spinal stenosis at T4-5 and a lesser contribution at T10-11 and T11-12. The notes indicate the presence of myelopathy at the time of the 2008 surgery. The patient has weakness in the bilateral lower extremities subjectively and the neurologic examination reveals a pattern of article spinal, long tract weakness in both lower extremities that is not seen in the upper extremities. The hyperreflexia that might be seen in the context of cervical myelopathy is concealed by the concurrent diabetic peripheral neuropathy. Therefore the patient does not have weakness in the lower extremities as the result of individual nerve damage. There is no issue of partial or complete paralysis of any of the muscles in the lower extremities as diabetes causes nerve damage to every nerve in the body and is most manifest in the lower extremities by virtue of the cumulative lesions which are most prominent where the nerves are the longest, namely in the feet. This makes an assessment of the tibial or peroneal nerves or sciatic nerve and [sic] incorrect approach to the problem as the lesion is neither radicular nor is it the result of a peripheral entrapment. No evidence was presented of multiple lesions which could compromise the lumbar nerves by MRI scanning. Both EMG studies from 2007 and 2010 are consistent with a diabetic peripheral neuropathy in my opinion. There was no reason to suspect a spinal canal stenosis based on the 1991 MRI scan. The patient had a history of recurrent weakness in the legs causing them to buccal [sic] but this occurred in the context of severe low back pain flares which would not be consistent with myelopathy.  . . . . Intermittent weakness in the context of severe low back pain would not suggest a myelopathic problem. The weakness in the legs is the manifestation of the spinal cord myelopathy given the pattern of the weakness. . . . . .  I believe the diabetes mellitus is the direct cause for the clinical examination finding of a diffuse and symmetric distal predominant stocking sensory loss seen in 2007 on the examination and documented by the EMG performed at that time. 
.
A May 2017 peripheral nerves condition Disability Benefits Questionnaire (DBQ) reflects that the Veteran reported mild paresthesias and/or dysesthesias of the right and left lower extremities, and severe numbness of the right and left lower extremities.  Upon examination, the Veteran had 3/5 muscle strength of the right ankle plantar flexion and 4/5 for the left ankle plantar flexion.  He had 4/5 ankle dorsiflexion muscle strength bilaterally.  He did not have muscle atrophy.  His knee and ankle reflexes were absent bilaterally.  Upon sensory examination, the Veteran's lower extremity was noted to be completely normal with regard to the thigh, knee, ankle, feet, and toes.  He was noted to have trophic changes attributable to peripheral neuropathy which was described as hair loss below the knee and smooth shiny skin.  His gait was noted to be normal. 

The examiner (Dr. L.M. P.), found the following affected nerves and noted their severity:  moderate right and mild left incomplete paralysis of the right external popliteal (common peroneal); and moderate right and mild left incomplete paralysis of the internal popliteal (tibial) nerve.

The examiner noted the following:

I have reviewed the conflicting medical evidence and am providing the following opinion: There appears to be tibial and common peroneal nerve, (both branches of sciatic nerve) involvement, incomplete paralysis, moderate, right side worse than left and all sensation intact to [pedal pulse] lt b/l, with some reduced vibration b/l per physical exam. No muscular atrophy. Likely radiculopathy involving the sciatic nerve root but cannot rule out peripheral neuropathy also playing a role given ho DM and bl symptomology. 

The May 2017 examiner also noted as follows:

EMG "shows evidence of chronic bilateral L5/S1 nerve involvement that is most probably at the root level" which would be related to his lumbar spine condition not diabetes. However, he may also have a peripheral neuropathy from his diabetes, but the EMG was unable to confirm this. 

The preponderance of the evidence, including the 2016 VA medical opinion and the EMG studies in 2007 and 2010, attributes the symptoms of bilaterally symmetric distal predominant graded loss of sensation in the lower extremities accompanied by areflexia to the Veteran's nonservice-connected peripheral neuropathy, not radiculopathy.  The 2016 clinician stated that there was no evidence of a dermatomal sensory loss to invoke a radicular etiology of this deficit.  

The Veteran is currently rated under DC 8523 for the deep peroneal nerve.  The Board has considered whether the Veteran is entitled to a higher or separate rating under DC 8523 or any other applicable Diagnostic Code referable to nerves.  In this regard the Board finds that the evidence is in equipoise with respect to involvement of both the tibial and common peroneal nerve, noted by the JMR to be a branch of the sciatic nerve.  The Board finds highly probative and persuasive the 2017 neurological examination report which found that the tibial and common peroneal nerves, two branches of the sciatic nerve, were involved after the examiner had reviewed the evidence of record.  

Thus, DC 8520 (sciatic nerve), DC 8521 (common peroneal) and DC 8524 (tibial) are for consideration.  The most appropriate DC appears to be 8520 based on the anatomical location of the Veteran's disability and the fact that the peroneal and tibial nerves are branches of the sciatic nerve.  Rating the common peroneal and/or tibial nerve or even the deep peroneal nerve separately in addition to DC 8520 would amount to prohibited pyramiding.  Separate ratings are not warranted as such would constitute pyramiding given the commonality of symptoms. 38 C.F.R. § 4.14.

In this case, the preponderance of the evidence is against a finding that the Veteran has complete paralysis or severe incomplete paralysis of any affected nerve(s) such that a higher rating is warranted.  Although, terminology such as mild or moderate by a VA examiner is not dispositive of the issue, it is for consideration.  

As noted above, the 2007 records reflect an absence of reflexes (attributed to nonservice-connected peripheral neuropathy), but only intermittent numbness and normal sensation.  The 2008 record reflects that the Veteran had active movement against gravity.  The 2010 record reflects that the Veteran had normal findings with regard to vibration, pain, light sensation, and position sense, and had no muscle atrophy.  The 2012 record reflects normal strength, normal sensation to light touch, and moderate numbness.  The 2015 record reflects mild extremity weakness, a normal sensory examination, and no muscle atrophy, but the weakness was not attributed to individual nerve damage.  The 2017 record reflects moderate right and mild left incomplete paralysis of the common peroneal and tibial nerves based on 3/5 muscle strength of the right ankle plantar flexion and 4/5 for the left ankle plantar flexion; 4/5 ankle dorsiflexion muscle strength bilaterally; and normal sensory examination.  He did not have muscle atrophy.  

In the October 2014 JMR, it was noted that the a 40 percent rating would be warranted for moderately severe incomplete paralysis of the sciatic nerve under DC 8520 and that the May 2012 examiner had noted signs of radiculopathy with involvement of the sciatic nerve.  The JMR also notes that the peroneal nerve is a branch of the sciatic nerve.  

However, regardless of whether the Veteran's radiculopathy is rated under DC 8520 or one of the other related DCs like DC 8523, DC 8521, or DC 8524, the evidence, as noted above, reflects that the Veteran's disabilities do not rise to the level of severity of moderately severe incomplete paralysis of the sciatic nerve (or any other related nerve or nerve branch).  Nor does the evidence support a finding of complete paralysis of any nerve, or severe incomplete paralysis of the common peroneal, tibial, or femoral nerves.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted for either lower extremity.

Other considerations

The rating formula for nerves considers both sensory and non-sensory complaints and allows for them to be rated based on the severity of their symptoms.  Hence, referral for consideration of an extra-schedular rating is not warranted as none of the Veteran's radicular symptoms fall outside the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). 

In addition to the disability on appeal, the Veteran is in receipt of service connection for several other disabilities.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), See also Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017).

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  At no time during the appeal did either or both of the disabilities at issue here meet the schedular requirements for TDIU.

The record reflects that the Veteran was employed until 2014 as a mail carrier supervisor.  A 2006 VA examination report reflects that the Veteran worked as a postal service supervisor and had not lost any time from work but had limitations in that he could no longer go out on the street to supervise mail carriers which was part of his job.  A 2008 VA examination report also reflects that the Veteran was working full time in the same occupation and is negative for work lost due to the disabilities on appeal.  A 2010 examination report reflects that he had not lost any time from work during the last 12 months.  A July 2011 VA clinical record reflects that the Veteran was still working but "plans to retire within the next year."   

A March 2015 report reflects that that the Veteran reported that he retired due to his bilateral lower extremity weakness.  A June 2017 VA examination report reflects that while the Veteran's peripheral nerve condition would result in difficulty climbing stairs, prolonged walking, and keeping balance when walking due to foot drop and weakness in the feet, it would not impact his ability to work.  

The Board finds, based on the record as a whole, that the Veteran was not precluded from substantial gainful employment due to the issues on appeal.  In this regard, the Board has considered the clinical evidence of record as well as the Veteran's statement that he retired due to his lower extremities.  The Board has also considered that the Veteran's employment was in the postal service which may require walking.  Nevertheless, the Board finds it very probative that the Veteran was a supervisor (not a mail carrier), that he had been employed in his occupation for more than a decade, that in 2015, he stated that his symptoms had remained unchanged since 2008, and that despite his symptoms, he was able to continue to work with no lost time due to those disabilities from 2008 to his retirement. 

The Veteran's two service-connected neurological disabilities on appeal have not been shown by the most probative evidence (the VA examination reports and clinical records) to cause such severity of symptoms as to preclude substantial gainful employment.  Thus, referral for consideration of a TDIU on an extraschedular basis is not warranted.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial evaluation for right lower extremity weakness in excess of 20 percent is denied.

Entitlement to an initial evaluation for left lower extremity weakness in excess of 20 percent is denied.




____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


